Citation Nr: 0500139	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  02-07 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.

3.  Entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1969. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of September 2003.  This matter was 
originally on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Muskogee, Oklahoma.


FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The Certificate of Death indicates that the veteran died 
on June [redacted]
, 1999, and lists his immediate cause of death as 
acute myocardial infarction; the Certificate of Death notes 
that a significant condition contributing to the veteran's 
death resulting in the underlying cause was coronary artery 
disease. 

3.  During the veteran's lifetime, service connection had not 
been established for any disabilities.

4.  The evidence of record shows that the veteran's cause of 
death was not related to any service-connected disabilities. 

5.  The evidence does not show that the veteran served in the 
Republic of Vietnam; coronary artery disease is not among the 
diseases associated with exposure to certain herbicide agents 
enumerated under VA regulation, 38 C.F.R. § 3.309(e);
there is no competent medical evidence of record that 
otherwise shows that the veteran developed coronary artery 
disease as the result of exposure to herbicide agents during 
service.  

6.  The competent medical evidence of record shows that the 
veteran's coronary artery disease was not present during 
service and did not manifest to a compensable degree within 
one year from the date of the veteran's separation from 
service, and there is no medical evidence that otherwise 
establishes that this disease was incurred in service.  

7.  No claim for VA benefits was pending at the time of the 
veteran's death.

8.  The statutory criteria for eligibility for educational 
assistance have not been met.


CONCLUSIONS OF LAW

1.  A disorder causing or contributing to the veteran's 
death, including acute myocardial infarction and coronary 
artery disease, was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2004). 

2.  The appellant's claim of entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2004).

3.  The statutory requirements for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code have not been met.  38 U.S.C.A. §§ 3500, 
3501(a)(1) (West 2002); 38 C.F.R. § 3.807 (2004); 38 C.F.R. 
§§ 21.3020, 21.3021(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  September 2003 Board Remand and Veterans Claims 
Assistance Act of 2000

In September 2003, the Board remanded the appellant's claims 
to the Appeals Management Center (AMC) for further 
development.  In correspondence dated in February 2004, the 
AMC requested from the appellant the veteran's terminal 
inpatient records from Baptist Medical Center as well as 
other evidence necessary to substantiate the claims.  The AMC 
advised the appellant that, if needed, VA would assist her in 
obtaining any evidence she identified.  In response, the 
appellant submitted private medical records from Dr. W.H., 
Otolaryngology Associates, Mercy Health Northwest, Christian 
Cardiovascular Clinic, and Baptist Medical Center, which 
included the veteran's in-patient records at the time of his 
death.  The RO considered the additional medical evidence, 
continued the denial of the claims, and issued a Supplemental 
Statement of the Case (SSOC) on the issues in October 2004.  
Based on the foregoing, the Board finds that the RO complied 
with the Board's September 2003 Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In correspondence dated in June 2001, the RO advised the 
appellant of VA's duties under the VCAA and the delegation of 
responsibility between VA and the appellant in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence was to be provided by the 
appellant and which portion VA would attempt to obtain on 
behalf of the appellant.  Quartuccio, 16 Vet. App. at 187.  
Similar notice was also provided in the previously discussed 
February 2004 development letter.  

The Board acknowledges that the June 2001 VCAA notice and 
February 2004 development letter contained no specific 
request for the appellant to provide any evidence in the 
appellant's possession that pertained to the claims, or 
something to the effect that the appellant give VA everything 
she had that pertained to her claims.  38 C.F.R. § 3.159 
(b)(1) (2004).  Nevertheless, the RO asked the appellant for 
all the information and evidence necessary to substantiate 
her claims.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notices 
appears not to have harmed the appellant, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.   

In further regard to VA's duty to notify, the Board notes 
that the RO provided the appellant with a copy of the August 
2001 rating decision, May 2002 Statement of the Case (SOC), 
and October 2004 SSOC, which together provided the appellant 
with notice of the evidence needed to substantiate her claims 
and the reasons for the denials.  The SOC provided the 
appellant with notice of all the laws and regulations 
pertinent to her claims, including the law and implementing 
regulations of the VCAA.  The Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.

By virtue of the Board's September 2003 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence 
(e.g., service medical records), the Board finds that 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file have been made.  The 
appellant has not made the RO or the Board aware of any other 
evidence relevant to her appeal that needs to be obtained.  
Thus, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Accordingly, the Board will proceed with appellate 
review.


II.  Service Connection for the Cause of the Veteran's Death  

The appellant primarily contends that the veteran's cause of 
death is related to his service in Vietnam.  died on 
June [redacted] 1999, and lists his immediate cause of death as 
acute myocardial infarction.  The Certificate of Death notes 
that a significant condition contributing to the veteran's 
death resulting in the underlying cause was coronary artery 
disease. 

The DD Form 214 shows that the veteran was awarded several 
medals, including the National DefensThe appellant 
recalls that the veteran related traumatic events that 
reportedly occurred during his service in Vietnam.  The 
appellant further recalls that the veteran avoided any 
stimuli, including participation in certain activities, that 
reminded him of Vietnam.  The appellant maintains that at the 
time the veteran underwent quadruple by-pass surgery, the 
physician advised that a lot of the veteran's problems were 
attributable to stress.  The appellant notes that the veteran 
suffered from several medical problems, including low blood 
sugar. 

The Certificate of Death indicates that the veteran e Service Medal, Vietnam 
Campaign Medal (VCM), and Vietnam Service Medal (VSM).  The 
veteran served with the 2nd Battalion 76th Artillery in the 
United States Army Pacific (USARPAC).  

The service medical records showed no complaints of, 
treatment for, or diagnosis of cardiovascular problems or 
psychological or nervous problems during service.  A 
radiograph report noted that a chest x-ray taken in 
connection with the veteran's October 1969 separation 
physical examination revealed a normal heart.  

Private medical records from Dr. W.H., Otolaryngology 
Associates, Mercy Health Northwest, Christian Cardiovascular 
Clinic, and Baptist Medical Center, noted that the veteran 
had a history of myocardial ischemia since 1987.  The veteran 
also suffered from unspecified hyperlipidemia, hypertension, 
general gastrointestinal disease/hiatal hernia, peptic ulcer 
disease, and coronary artery disease.  The veteran's past 
surgical history was significant for a cholecystectomy as 
well as a quadruple coronary artery bypass graft in 1987.  
The veteran had a smoking history of an average of two packs 
per day for the past 20 years; he quit in June 1997.  A 
discharge summary that chronicled the immediate events that 
led up to the veteran's death noted that an acute ischemic 
insult, causing the cascade of cardiogenic shock and loss of 
mechanical pump function, was suspected.  

Additionally, records dated in June 1995 from Baptist Medical 
Center and Mercy Health Northwest noted an impression of pre-
syncope, secondary to hypoglycemia, which resolved after the 
veteran received glucose.  

The Board notes that to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability was either the principal cause 
or a contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (a)(2004).  For a service-connected 
disability to constitute the principal (primary) cause of 
death, it must singly or jointly with some other condition be 
the immediate or underlying cause of death or be 
etiologically related thereto.  38 C.F.R. § 3.312 (b)(2004).  
For a service-connected disability to constitute a 
contributory cause of death, it must contribute substantially 
or materially to death, combine to cause death, and aid or 
lend assistance to the production of death.  38 C.F.R. § 
3.312 (c)(2004).  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.

The Board notes that during the veteran's lifetime, service 
connection had not been established for any disabilities.  
Thus, the evidence of record shows that the veteran's cause 
of death was not related to a service-connected disability.  

With respect to appellant's contentions that the veteran's 
cause of death 
was related to his service in Vietnam, the Board notes that 
in order to establish presumptive service connection for 
diseases associated with exposure to certain herbicide 
agents, the claimant must show the following:  (1) that the 
veteran has the requisite type of service in the Republic of 
Vietnam, (2) that the veteran suffered from a specific 
disease process enumerated under the regulation, and (3) that 
the disease process manifested itself within the time period 
set by regulation.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

The veteran's receipt of the VCM and VSM as well as service 
in the USARPAC indicate that he served in the Republic of 
Vietnam-a prerequisite for application of the presumption of 
exposure to herbicide agents under 38 C.F.R.  § 3.307 
(a)(6)(iii) (2004).  More significantly, however, the disease 
process for which the appellant seeks to establish as related 
to the veteran's service is not enumerated in 38 C.F.R § 
3.309(e) (2004).  Coronary artery disease and acute 
myocardial infarction are not listed diseases.  Id.  The 
appellant notes that the veteran suffered from bouts of low 
blood sugar.  Notwithstanding medical evidence of poor 
glucose levels, the medical records conclusively show that 
the veteran was never diagnosed with Type 2 diabetes mellitus 
and no such disease was clinically linked to the veteran's 
coronary artery disease.  Accordingly, the veteran's cause of 
death cannot be established as related to his military 
service on a presumptive basis under 38 C.F.R. § 3.307 (a)(6) 
(2004).  Moreover, the record does not contain any competent 
medical opinion that otherwise shows that the veteran 
developed coronary artery disease as the result of exposure 
to herbicide agents during service.  Combee v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994).

The appellant suggests that the veteran had a nervous or 
psychological disorder as the result of traumatic events that 
reportedly occurred during service in Vietnam. The Board 
notes that the medical records do not show that the veteran 
was ever diagnosed with a nervous or psychological disorder.  
Furthermore, the requirements for establishing service 
connection for post-traumatic stress disorder (PTSD) are 
particularly stringent.  With no medical evidence that the 
veteran was ever diagnosed with PTSD in accordance with 
38 C.F.R. § 4.125(a) (2004) during his lifetime, his cause of 
his death can never be established as primarily due to or 
contributed to by PTSD.  

That the veteran's cause of death cannot be established as 
the result of a service- connected disability or the result 
of exposure to herbicide agents, does not preclude an 
evaluation as to whether the veteran's cause of death was 
related to his military service on a direct basis under 
38 C.F.R. § 3.303 (2004), or on a presumptive basis for a 
chronic disease under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2004).  

The service medical records, however, show that the veteran 
was not diagnosed with coronary artery disease during 
service.  Thus, the veteran's acute myocardial infarction and 
coronary artery disease may not be established as related to 
his military service on a direct basis under 38 C.F.R. 
§ 3.303 (2004).  

The service medical records and post-service treatment 
records show that the veteran's coronary artery disease did 
not manifest to a compensable degree within one-year from the 
veteran's discharge from service.  Rather, treatment records 
show the onset of coronary artery disease many years after 
the veteran's discharge from service.  Thus, the veteran's 
coronary artery disease may not be presumed to have been 
incurred in service under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2004).  

Lastly, there is also no medical evidence that otherwise 
establishes that coronary artery disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).
 

III.  Entitlement to Accrued Benefits

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death and due and unpaid for a period not to 
exceed two years.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. 3.1000(a) (2004).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  The Federal Circuit noted that "a consequence 
of the derivative nature of the surviving spouse's 
entitlement to a veteran's accrued benefits claim is that, 
without the veteran having a claim pending at time of death, 
the surviving spouse has no claim upon which to derive his or 
her own application." Id. at 1300.  

The claims file is absent any evidence that the veteran had a 
claim pending for any VA benefits at the time of his death.  
Accordingly, there is no legal basis to the appellant's claim 
for payment of accrued benefits.  As the law, and not the 
evidence, is dispositive in this case, entitlement to payment 
of accrued benefits is denied due to the absence of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


IV.  Survivors' and Dependents' Educational Assistance (DEA) 
under 38 U.S.C.   Chapter 35

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. § 3.807 
(2004), 38 C.F.R. §§ 21.3020, 21.3021 (2003).

In this case, the Board determined that the veteran did not 
die of a service-connected disability.  The record also 
reflects that the veteran did not have a disability evaluated 
as total and permanent in nature resulting from a service- 
connected disability at the time of his death.  Accordingly, 
the claimant or the veteran's son cannot be considered an 
"eligible person" entitled to receive educational benefits.  
38 U.S.C.A. § 3501(a)(1) (West 2002); 38 C.F.R. § 3.807 
(2004); 38 C.F.R. § 21.3021(a)(2003).

Because the claimant and the veteran's son do not meet the 
basic criteria under the law for eligibility for DEA 
benefits, the law is dispositive without regard to any other 
facts in the case.  Where the law is dispositive, the claim 
must be denied on the basis of absence of legal merit.  
Sabonis, 6 Vet. App. at 430.  Accordingly, the appeal for DEA 
benefits is denied as a matter of law.




As the preponderance of the evidence is against all of the 
appellant's claims, the "benefit of the doubt" doctrine is 
not applicable, and the claims must be denied.  38 U.S.C.A. 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to accrued benefits is denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 is denied.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


